               Case 2:20-cv-01866-MJP Document 25 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RENALDO WHITE et al.,                             CASE NO. C20-1866 MJP

11                                 Plaintiffs,                ORDER GRANTING IN PART
                                                              DENYING IN PART STIPULATED
12                  v.                                        MOTION TO EXTEND
                                                              DEADLINES
13          SYMETRA ASSIGNED BENEFITS
            SERVICE COMPANY et al.,
14
                                   Defendants.
15

16
            This matter comes before the Court upon the Parties’ Stipulated Motion to Extend
17
     Certain Deadlines. (Dkt. No. 24.) Finding that the Parties have provided no good cause for
18
     extending the deadlines, and the Court has already extended deadlines in this matter once, the
19
     Court GRANTS in part, DENIES in part the motion. Plaintiffs shall have 14 days from the date
20
     of this Order to file an amended complaint. The remainder of the Parties’ motion is DENIED
21
     and the Parties are directed to follow the deadlines outlined in the Federal Rules of Civil
22
     Procedure and the Local Rules.
23
     //
24


     ORDER GRANTING IN PART DENYING IN PART STIPULATED MOTION TO EXTEND DEADLINES - 1
             Case 2:20-cv-01866-MJP Document 25 Filed 03/23/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated March 23, 2021.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING IN PART DENYING IN PART STIPULATED MOTION TO EXTEND DEADLINES - 2
